ACCEPTED
                                                                                 04-14-00357-CV
                                                                     FOURTH COURT OF APPEALS
                                                                          SAN ANTONIO, TEXAS
                                                                            5/14/2015 1:59:05 PM
                                                                                  KEITH HOTTLE
                                                                                          CLERK

                        NO. 04-14-00357-CV
__________________________________________________________________
                                                         FILED IN
                                                  4th COURT OF APPEALS
                      IN THE COURT OF APPEALS      SAN ANTONIO, TEXAS
                 FOR THE FOURTH DISTRICT OF TEXAS 05/14/2015 1:59:05 PM
__________________________________________________________________
                                                      KEITH E. HOTTLE
                                                           Clerk
                                        IN RE:

                   A PURPORTED LIEN OR CLAIM
              AGAINST HELVETIA ASSET RECOVERY, INC.

__________________________________________________________________

         ON APPEAL FROM THE 224TH JUDICIAL DISTRICT COURT
                       BEXAR COUNTY, TEXAS
                      CAUSE NO. 2013-CI-18394
__________________________________________________________________

     HAYNES AND BOONE, LLP’S UNOPPOSED MOTION FOR
 LEAVE TO WITHDRAW AS COUNSEL OF RECORD FOR APPELLEE
             HELVETIA ASSET RECOVERY, INC.


TO THE HONORABLE COURT OF APPEALS:

      In accordance with Rule 6.5 of the Texas Rules of Appellate Procedure,

Haynes and Boone, Werner A. Powers, and Lisa S. Barkley (collectively “Haynes

and Boone”) file this Unopposed Motion for Leave to Withdraw as Counsel of

Record for Appellee Helvetia Asset Recovery, Inc. (“Helvetia”). In support of

this motion, Haynes and Boone respectfully shows as follows:

1.    Haynes and Boone wishes to withdraw as counsel of record for Helvetia.

Substituting as counsel of record is:


                                          1
      Elizabeth Conry Davidson
      Attorney at Law
      Texas Bar No. 00793586
      926 Chulie Drive
      San Antonio, Texas 78216
      Telephone: (210) 380-4899
      Facsimile: (210) 225-2300
      Email: conrydavidson@gmail.com

2.    Contemporaneous with the filing of this motion, a copy of this motion will

be mailed to Helvetia both by certified mail and by first class mail at its last

known address.

      WHEREFORE, Haynes and Boone, LLP, Werner A. Powers, and Lisa S.

Barkley respectfully request that the Court grant this Unopposed Motion for

Leave to Withdraw as Counsel of Record for Helvetia Asset Recovery, Inc., that

they be permitted to withdraw as counsel of record for Helvetia Asset Recovery,

Inc., and for such other relief to which they may be justly entitled.




                                          2
                                      HAYNES AND BOONE, LLP

                                            /s/ Lisa S. Barkley
                                      Werner A. Powers
                                      State Bar No. 16218800
                                      2323 Victory Avenue, Suite 700
                                      Dallas, Texas 75219
                                      Telephone: (214) 651-5000
                                      Facsimile: (214) 651-5940
                                      Werner.Powers@haynesboone.com

                                      Lisa S. Barkley
                                      State Bar No. 17851450
                                      112 E. Pecan, Suite 1200
                                      San Antonio, Texas 78205
                                      Telephone: (210) 978-7427
                                      Facsimile: (210) 554-0427
                                      Lisa.Barkley@haynesboone.com

                                      COUNSEL FOR APPELLEE
                                      HELVETIA ASSET RECOVERY, INC.




                     CERTIFICATE OF CONFERENCE

     I certify that I conferred with appellant Burton Kahn regarding this motion.
Mr. Kahn does not oppose the relief sought herein.

                                                  /s/ Lisa S. Barkley
                                            Lisa S. Barkley




                                        3
                        CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this Unopposed Motion to
Withdraw as Counsel of Record has been provided to the following in accordance
with the Texas Rules of Appellate Procedure on this14th day of May, 2015:

      Burton Kahn                             Via First Class and Certified Mail,
      1706 Alpine Circle                                      and electronic mail
      San Antonio, Texas 78248
      glentrail@yahoo.com

      Helvetia Asset Recovery, Inc.           Via First Class and Certified Mail,
      c/o Robert Ripley, President                            and electronic mail
         John Ripley, Vice-President
      13123 Feather Point Drive
      San Antonio, Texas 78233
      rancherobob@gmail.com
      jasper47@netzero.net


      Elizabeth Conry Davidson                Via First Class and Certified Mail,
      Attorney at Law                                         and electronic mail
      Texas Bar No. 00793586
      926 Chulie Drive
      San Antonio, Texas 78216
      Email: conrydavidson@gmail.com

                                                 /s/ Lisa S. Barkley
                                           Lisa S. Barkley




                                       4